PER CURIAM HEADING








                                NO.
12-06-00381-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
SEVEN THOUSAND NINE HUNDRED
SEVENTY-SEVEN DOLLARS, ($7,977),           §          APPEAL
FROM THE FOURTH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE  §          RUSK COUNTY, TEXAS
 
 

MEMORANDUM
OPINION
PER CURIAM          
            This appeal is being dismissed for
failure to comply with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3.  Pursuant to Rule
32.1, Appellant’s docketing statement was due to have been filed at the time
the appeal was perfected, i.e., September 1, 2006.  See Tex.
R. App. P. 32.1.  On November 7,
2006, this Court notified Appellant that he should file a docketing statement
immediately if he had not already done so. 
            Because Appellant did not file the
docketing statement as requested in our November 7, 2006 letter, this Court
issued a second notice on November 28, 2006 advising Appellant that the
docketing statement was past due.  The
notice also advised Appellant that the filing fee in the appeal was due to have
been paid on or before November 17, 2006, but had not been received.  See Tex. R. App 
P. 5.  The notice further
provided that unless the docketing statement and filing fee were filed on or
before December 8, 2006, the appeal would be presented for dismissal in
accordance with Texas Rule of Appellate Procedure 42.3.  The date for filing the docketing statement
and the filing fee has passed, and Appellant has not complied with the Court’s
request.  Because Appellant has failed,
after notice, to comply with Rules 5 and 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered December 20, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)